Putnam, J.:
The first question to consider, is, whether or not the trial judge erred in denying defendant’s motion to dismiss the complaint. The only ground on which he could have granted such a motion, if any, *30was that the plaintiff, an attorney, unlawfully purchased the claim in suit with a view of commencing an action thereon. On all the other questions in the case there was sufficient evidence to sustain a verdict in favor of the plaintiff.
There was no conflict in the evidence in regard to the purchase of the demand in suit by the plaintiff. He made such purchase at the request of Mrs. Storm’s attorneys, and as an accommodation to her, and without deriving, or intending to derive, any benefit to himself. Before he received the assignment of the demand he was assured and believed that there was no opposition to the claim by the defendant; that it had been allowed and payments made thereon by her, and that it would not be necessary to commence an action thereon, but it was intended to take a proceeding in the Surrogate’s Court to compel the defendant to account with a view of bringing about the payment of the demand thus admitted and allowed. The question before the trial court on defendant’s motion was whether an attorney who bought under such circumstances, a demand which he believed had been allowed by an administratrix with a view of calling her to account before the surrogate, violated the provisions of section 73 of the Code of Civil Procedure.
This section prohibits an attorney from buying a demand with a view and for the purpose of bringing an action thereon. It is a penal statute, and the words therein should not be given a construction beyond their ordinary meaning. The proceeding which plaintiff proposed to take in the Surrogate’s Court to collect a claim which he thought was undisputed was not an action but a special proceeding (Code, §§ 3333, 3334; Libbey v. Mason, 112 N. Y. 527), and, therefore, was not prohibited by the terms of the statute in question. The cases to which we have been referred show a disposition on the part of the courts to give the provisions of the statute prohibiting attorneys from buying demands with an intent to commence an action thereon a restricted rather than a contrary construction. (Moses v. McDivitt, 88 N. Y. 62; Brotherson v. Consalus, 26 How. Pr. 213; Hall v. Bartlett, 9 Barb. 297; Fay v. Hebbard, 42 Hun, 490.)
The case of Maxon v. Cain (22 App. Div. 270), and the other authorities on which the appellant relies, do not throw any light on the question involved — whether an attempt to call an administra*31trix to account, with a view of obtaining payment of a valid claim, is an intent to commence an action within the meaning of section 73 of the Code of Civil Procedure.
I think the trial court reached a correct conclusion in the matter. The intent with which the plaintiff purchased the claim was not an unlawful one by the terms of the section in question, and to hold the contrary we should be compelled to give the terms of the statute a meaning other than a natural one.
It will be observed that the words “an action,” in section 73 (supra), were substituted in the place of “ any suit ” in the former statute. (2 R. S. 288, § 70.) The word “suit” is a more comprehensive word than “ action,” and might include a special proceeding. (See Century Dictionary.) The change of the statute in the Code of Civil Procedure, by substituting the word “ action ” for “ suit,” indicates a legislative intent to limit the prohibition to cases where attorneys shall purchase demands with intent to commence “ actions " — as defined by the same statute — thereon.
I think that no error was committed by the court below in denying the motion to dismiss the complaint.
It remains to be considered whether the court erred in directing a verdict for the plaintiff — the defendant at the close of the evidence having requested a dismissal of the complaint.
The doctrine is well settled that where, after the parties have rested, the defendant moves for a nonsuit or a dismissal of the complaint, or a direction of a verdict in his favor, and does not request the submission of any question to the jury, he is estopped from raising the point on appeal that there were questions of fact that should have been thus submitted. By his request to the court to dispose of the case, he virtually agrees to submit the questions of fact to the judge, and under such circumstances, if there is any evidence to uphold the decision, it must be sustained. (Dillon v. Cockcroft, 90 N. Y. 649 ; Ormes v. Dauchy, 82 id. 443 ; Winchell v. Hicks, 18 id. 558; O'Neill v. James, 43 id. 84; Muller v. McKesson, 73 id. 195; Green v. Shute, 27 N. Y. St. Repr. 816.)
None of the authorities cited by the appellant (Sheldon v. Atlantic F. & M. Ins. Co., 26 N. Y. 460; Koehler v. Adler, 78 id. 287; Stone v. Flower, 47 id. 556 ; First National Bank v. Dana, 79 id. 108 ; Trustees of East Hampton v. Kirk, 68 id. 459; Vail v. Rey*32nolds, 118 id. 297, 300; Wombough v. Cooper, 2 Hun, 428) hold a contrary doctrine to that above stated, except, perhaps, the case of Wombough v. Cooper. The views advanced in that case must, I think, be deemed overruled by Dillon v. Cockcroft (supra), and the other authorities above cited.
But it is claimed by the appellant that, although he made a motion to dismiss the complaint on specific grounds, there were other questions of fact in the case, not referred to in his motion, and as to-which his right to go to the jury was not waived, and hence his exception to the direction of a verdict, without asking to submit any question of fact to the jury, presents a question which this court may consider.
If this position can be sustained under the authorities above cited* nevertheless the trial court was authorized to withhold from the jury the questions which the defendant had requested it to pass upon on the motion to dismiss the complaint.
One ground of the motion was, that no cause of action had been established in favor of the plaintiff. This raised the question as to whether or not Mrs. Storm had made the loan of $3,000 to defendant’s testator. The court was thereby authorized to determine that issue. Had no motion been made, however, by defendant, the result would have been the same. The defendant on the trial called Mrs. Storm as her witness, and proved by her the loan of $3,000, and there was no dispute in the evidence in that regard.
The second ground on which the defendant moved to dismiss the complaint was, that the plaintiff, an attorney, had unlawfully purchased the claim with intent to commence an action thereon. The defendant, therefore, by his motion, waived his rights to submit the facts in reference to such purchase to the jury. But if not, as we have seen, there was no substantial dispute as to such facts, and the court,- in the absence of any motion to dismiss, would have been authorized to withdraw that question from the jury.
The defendant also asked the court to dismiss the complaint on the ground that the action was not commenced within six months after the rejection of the claim, and by such motion authorized the court to determine any question of fact relating to such rejection. Had he not made any motion, I am inclined to think the court could properly have made the same disposition of the case. The only *33rejection proved was a service of a notice thereof by mail. The law-does not authorize such a service, although, if in fact received, it-will be a valid one, and the mailing thereof raised a presumption, that it was received. The defendant, however, called Mrs. Storm as her witness in the case, and it was shown by her that she never received such a notice. Mrs. Storm was not a party to the action,, and having been called by the defendant, we think, on her uncontradicted testimony, the court was authorized to withhold from" the-jury the question raised as to the short Statute of Limitations, had no motion been made to dismiss on the ground that the action was not brought within six months after the rejection of the claim.
The only question in the case, therefore, not referred to in the defendant’s motion to dismiss, and which, if any, should have been submitted to the jury, was the amount paid on the claim in suit, the sum due plaintiff on the loan. It will be observed that the defendant called as a witness and examined Mrs. Storm at length, and proved by her the facts in reference to the loan of §3,000 to the defendant’s testator, and the payments thereafter made on account of such loan. Mrs. Storm was defendant’s witness, and as held in Hunt v. Fish (4 Barb. 324): “ A party cannot be allowed to insist that his own witness is not to be believed. He has the right, if surprised by his testimony, to show by other witnesses that the facts testified to are otherwise.” After Mrs. Storm had testified, Mr. Cochrane was called as a witness for the plaintiff and sworn as to the amount due to the plaintiff according to Mrs. Storm’s testimony, computing the interest on the loan of §3,000, and deducting the payments thereon as to which Mrs. Storm had testified. No question was raised as to the accuracy of his computation, based on Mrs. Storm’s testimony, and that the amount for which the trial judge directed judgment ivas due the plaintiff, §2,675.58 according to her statement. The judge, therefore, directed judgment for the sum which the defendant, by her own witness, had just proved was due on the loan. It is now claimed that the defendant was entitled to have the jury pass on the question whether or not certain checks given by the testator to the witness Aitkin were, in fact, payments on the claim in suit, to the end that the amount of the recovery might be reduced.
As I have endeavored to show, the court, under all the circumstances, was authorized to withdraw all questions in the case from the jury, *34unless that of the amount of damages. It was authorized to direct a verdict. Should it have submitted to the jury the question of the amount of payments made on the demand in suit? Under Mrs. Storm’s testimony there was no question in that regard. It is doubtful whether Mr. Aitkin gave any testimony which would authorize a court or jury to determine that the checks in question were payments on the loan. Payment is an affirmative defense, and-it was incumbent on the defendant to show, if such was the fact, that the checks were payments on the note. Mr. Aitkin hardly testified to that. He did not appear to know whether they were or not.
I think the trial court, after the defendant had made Mrs. Storm her witness, examined ■ her as to the loan, the amount of payments made thereon, and shown by her that the sum of $2,675.58 was due on account of the loan, was authorized to assume that no question was raised as to payments. If the defendant, after her witness had given testimony showing that the sum $2,675.58 was the balance due on the loan, wished to have submitted to the jury the question whether the checks, as to which the witness Aitkin had testified, were payments on the demand, she should have called the attention of the court to the matter. She was called upon to specify the very question she wished submitted to the jury. (Waters v. Marrin, 13 Daly, 57; Exchange Nat'l Bank of Olean v. Marshall, 30 N. Y. St. Repr. 962; 26 Abb. N. C. 487, note.)
Assuming that there was a question as to the checks that could have "been submitted to the jury, when the defendant saw that the court was directing a verdict on the assumption that the amount stated by her witness, Mrs. Storm, as due on the loan was the correct -sum, she was bound to ask the court to submit to the jury the question as to the checks, concerning which Aitkin testified, if any question there was " in that regard. As said in Frantz v. Ireland (66 Barb. 389): “ A party cannot lie by, at the trial, and suffer the court to direct a verdict on the assumption that there is no question of fact involved, and then, on a general objection to the direction, claim that there was a question of fact to be submitted to the jury which he did not suggest on the trial.”
The judgment should be affirmed, with costs.
All concun-ed.
Judgment and order affirmed, with costs.